Title: Instructions to Benjamin Franklin in re Consuls, [2 January] 1783
From: Madison, James
To: 


Editorial Note
In a dispatch of 23 October 1782, Thomas Barclay, consul of the United States in France, informed Congress that the exequatur issued to him by the court of France barred him from appointing vice consuls and consular agents as long as he was consul rather than consul general. He also pointed out that Article III of the proposed consular convention between the United States and France, adopted by Congress on 25 January 1782, “interdicted” the consular appointees “from all traffick or commerce for their own or another’s benefit.” In Barclay’s judgment this restriction would cause merchants in the ports to decline to serve as consuls, even though they were the persons best qualified for appointment (NA: PCC, No. 91, I, 13–15). See also Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., III, 201, n. 1; JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.;
        Washington, 1904–37)., XXII, 48.
On 24 December 1782, upon receiving Barclay’s dispatch, Congress referred it to a committee comprising Thomas FitzSimons (Pa.), Alexander Hamilton (N.Y.), and John Lewis Gervais (S.C.) (NA: PCC, No. 185, III, 50; No. 186, fol. 76). This committee recommended on 2 January 1783 that the proposed consular convention be suspended, that Barclay be commissioned as consul general, that he be empowered to appoint as many vice consuls and consular agents in French ports “as he shall deem necessary,” and that they be permitted to trade as merchants “till Congress shall otherwise direct” (JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.;
        Washington, 1904–37)., XXIV, 3). For JM’s purpose in offering the present motion, see JM Notes, 6 Jan. 1783.
 
[2 January 1783]
That the Minister Plenipo: at the Ct. of Versailles be instructed to propose that the plan of the Convention respecting consular powers may be so varied as to leave the parties at liberty to prohibit or permit to their respective Consuls, the privilege of carrying on commerce on their private accts. and also to propose such other variations as may be consequent thereon.
